 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   LANTZ RETIREMENT INVESTMENTS,                    Case No. 1:19 -cv-00379-NONE-SAB
     LLC, et al.,
11                                                    ORDER RE STIPULATION FOR
                   Plaintiffs,                        EXTENSION OF TIME TO RESPOND TO
12                                                    AMENDED COMPLAINT
            v.
13                                                    (ECF No. 49)
     BRIAN GLOVER, et al.,
14
                   Defendants.
15

16

17          Plaintiffs filed a first amended complaint on March 2, 2020. (ECF No. 44.) On March

18 16, 2020, a stipulation was filed to extend time for Defendant Newmark Grubb ASU &

19 Associates to respond to the first amended complaint. (ECF No. 49.)
20          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendant

21 Newmark Grubb ASU & Associates shall file a pleading responsive to the first amended

22 complaint on or before March 30, 2020.

23
     IT IS SO ORDERED.
24

25 Dated:     March 16, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
